

Exhibit 10.1


April 21, 2014
REVISED







Werner Kroll, Ph.D.
233 Rice Road
Wayland, MA 01778


Dear Werner:


We are pleased to extend the following offer of employment to you:


Title:
Senior Vice President, Research & Development



Reporting to:
Doug Bryant, President & CEO



Compensation:
$12,692.30 bi-weekly ($330,000 annualized)



Annual Bonus:
You will participate in the bonus plan with a target bonus of 50% at achievement
of plan. The 2014 Leadership Incentive Compensation Plan (ICP) allows for
payment ranging from zero to 150% of target, based on achievement of financial
and corporate impact goals. Participation in 2014 will be prorated based on your
start date.



New Hire Equity:
You will receive a new hire grant equal to $500,000 in total value with half of
such value awarded in the form of non-qualified stock options (vesting over four
years with 50% vesting on the second anniversary of the grant date and annually
thereafter) and half of such value in the form of time-based restricted stock
(cliff vesting at the end of four years). The purchase price will be the closing
NASDAQ market price of Quidel’s stock on your actual start date. From
time-to-time, and at the Board's sole discretion, additional equity awards may
be granted that are commensurate with an executive’s contributions. It is
anticipated that this practice will continue.



Retention Equity:
You will receive an additional grant equal to $400,000 in total value in the
form of time-based restricted stock. Unlike your new hire grant, this retention
equity will vest over 8 years with the first 25% vesting on the fifth
anniversary of the grant date, and 25% per year vesting annually thereafter.
Should you be involuntarily terminated by Quidel, not because of a Change in
Control nor for cause, this grant will continue to vest as agreed. The grant
date for the retention equity will be your




--------------------------------------------------------------------------------



actual start date. The NASDAQ closing price on your start date will serve as the
price for calculating the number of shares granted.


Relocation:
You will receive $100,000 (net), payable as a lump sum in your first paycheck.
In addition, Quidel will pay for up to 90 days of temporary housing.



Vacation:
Vacation for employees at the director level and above is untracked. That means
there is no accrual account but instead you take vacation in consultation with
your supervisor as your work allows. Members of the leadership team take an
average of four weeks of vacation per year.



Change in Control
Agreement:
You will be provided with change of control protection as outlined for other
officers. Details of this protection are contained in the attached Agreement re:
Change in Control.



Start Date:
TBD



In addition to the above, as a Quidel employee, you will be eligible to
participate in our benefits programs, which will take effect on your first day
of employment. A summary of these benefits is enclosed. The specific details of
these benefit plans will be provided to you upon your employment.


As a condition of employment with Quidel Corporation, you will be required to:
(1) read, sign and return one copy of the enclosed Invention and Confidential
Information Agreement; (2) on your first day of employment, provide original
documents from the enclosed List of Acceptable Documents (I-9) which prove your
identity and right to work in the United States; (3) read, sign and return one
copy of the “Certificate of Acknowledgement” of the enclosed Employee Code of
Conduct; and (4) complete and return the enclosed VETS-100 Form.


This offer of employment is contingent upon successfully passing a
pre-employment drug screen, background and reference check. We will be in
contact with you to set up your drug screen appointment, which must be completed
as soon as reasonably possible.


Quidel Corporation is an at-will employer. This means that you have the right to
terminate your employment with Quidel at any time, for any reason, with or
without notice. Similarly, Quidel has the right to terminate the employment
relationship at any time, for any reason, with or without notice. Any contrary
representations, which may have been made to you, are superseded by this offer.
Any modifications to this “at-will” term of your employment must be in writing
and signed by you and Quidel’s President & CEO.


If you should voluntarily leave the company within two years of beginning work,
or two years of receiving relocation assistance, whichever is later, you will be
required to repay all relocation expenses covered by Quidel. Repayment in full
is required through the first year.  Repayment in



--------------------------------------------------------------------------------



the second year is prorated.  You must make this repayment within 30 days of
providing notice of your resignation.


This offer expires at the end of this week. Please indicate your acceptance of
our offer by signing and returning a copy of this letter to Human Resources as
soon as possible.


Werner, on behalf of Quidel’s shareholders and board of directors, we look
forward to having you join us as we work together to provide quality products to
the medical community and to create value for the employees and shareholders of
Quidel Corporation.


Sincerely,


/s/ Phyllis Huckabee
Vice President, Human Resources


cc:    Douglas C. Bryant, President & CEO
Human Resources (for file)


Enclosures


I have read, understand and accept these terms and conditions of employment. I
further understand that while my salary, benefits, job title and job duties may
change from time to time without a written modification of this agreement, the
at-will term of my employment is a term of employment which cannot be altered or
modified except in writing, signed by me and Quidel’s President & CEO.


/s/ Werner Kroll
4/24/14

--------------------------------------------------------------------------------

Signature
Date


